Title: To George Washington from John Parke Custis, 11 March 1780
From: Custis, John Parke
To: Washington, George


          
            [11 March 1780]
          
          Your Favour of the tenth of November which I was so unlucky, as to miss off, when in Williamsburg, did not reach my Hands untill some Time last Month, when I expected to see Colo. Bassett at this Place, I have heard of his leaving Home above three Weeks past, and have expected Him dayly; what has become of Him I cannot think? I am extremely sorry the Valuation of his, should have occasioned so much Trouble to You, and very great Uneasiness to Myself, and I must, and do, lay the whole to his Charge; had He valued the Cattle, as I desired, and I wish’d Him to do before they came away, no Dispute could have arisen; and I am confident He would not have valued them, to more than half the Sum He did last Fall: those Cattle He did value, were thought dear, and to judge from the Sales of Cattle in that Part of the Country, would not have bought a greater Sum than He valued them to. I should have paid the Money then, but being put to much difficulty to raise the Sum of Money I intended to Pay Gerard Alexander; and intending to pay You the same Interest, You would have received from the Country, knowing it was Your Intention to put Your Money into the Loan Office, I could not conceive, You would have received any Injury from the Money laying in my Hands, as I did not, or could not foresee that Congress would have made the resolution they did. I was also so unlucky, as to place all the Money I could spare, in the state office, where I receive only simple Interest, and was oblidged to sell Property early this Winter, to place your Money in the Continental office, this was done before the receipt of your Letter, and if Congress had not passd that resolution, I do not think You would have suffered in the Value of the Cattle now in Dispute, as I always intended to pay Interest from the time I took them away, and to pay for those that died, as well as the living upon these Conditions. I thought they ought to be valued, as they would have been, before I took them away: I expect Colo. Bassett every Day, as soon as He comes, shall inform Him of the Purport of your Letter, and request Him to write You, on what Principles He made the Valuation which appears extravagant to every one, as well as Myself, who are acquainted with the Circumstances. I do most sincerely wish this Matter was settled to our Mutual Satisfaction, and if I did not think

Myself exceedingly aggreivd would not have troubled you so frequently on this Matter.
          I must also acknowledge the receipt of Your Favour of the 20th of Jany which on account of the Severity of the Weather, was a long time getting to Hand, and to make some Apology for not answering them sooner, least I should be thought guilty of inattention, or disrespect, neither of which, I trust, you can think Me guilty off towards You. I waited in hopes of seeing Colo. Bassett and to write You some thing satisfactory on the preceeding Matter; I must return you my Thanks for your Indulgence, in paying the rent of my Mother’s Dower, when I can, do it with more conveniency than at present, for altho I dislike being in Debt as much, or more than any one, Yet I cannot at this time pay the Sum of £15,750 without desisting from several Improvements I am at this time makeing, and am oblidged to make. I have Nothing at this time to Depend on, but my Crops. I must either defer asking the Interest of my Bonds, and old Debts, or receive the present currency without any Allowance; this to gether with the Taxes, renders it difficult for Me to pay such a Sum at this Time. I am however willing, if it is agreable to You, to pay in any Bonds You shall approve off—At the Time we made the Agreament, respecting the Dower, the Taxes were not considered on my Part, nor do I think, that either of Us at that Time, expected they would arrive to the Height they are now at. consequently no allowance was made according to our Laws, where the rent amounts to twenty Years Purchase, the Land lord pays the Taxes but where it does not the Tenant pays; whether I am considered in Law as a Tenant, I do not know, tho I think, I do not come under that Description, Yet the Consideration I now pay, at Twenty Years Purchase will amount to the full Value of the Land & Negroes, for I do not know that they would have sold for more than £6,000 specie, or at thirty for one, that would now sell for more than £180,000; I did not expect to make any thing by the renting of the Plantation in K[ana]wha but was in Hopes I might make Myself whole, and the only Advantage I could derive was the range for my Stock, and laying out the Plantations, to the greatest Advantage, which while they continued under seperate Interests could not be done. I am however much disappointed, for rating every Article at the highest Price now given, I shall lose £1000 exclusive of the Taxes. The Bargain cons[e]quently must be injurious to Me, and will in the course of Years sink the Value of the Estate. It is I know rather trifling, to wish to alter Ag[r]eaments, but circumstanc’d as I am, must wish to have It altered, and some Allowance made for the extravagant Taxes I am oblidged to pay; The Consideration on [which] I am oblidged to pay, for my Mother’s Dower in the York Estate, bears Still harder on Me. I sold the Estate for £20,000, thought at that time a good Price, and the Lot in Williamsburg for £1,820. I presume She

had a third Part of the Estate, and that Proportion of the Sum sold for, together with the Lot is £8,486.13.6 the In[tere]st of which that I receive, is but £509.3 and the Sum I pay You in Leiu of the Dower is £6750. I shall therefore sink the Principle nearly in one Years Payment exclusive of the half pr Cent Tax, and the risk: This Part of the Agreament I could wish much was altered, as after the second Year, it must bring so much certain Loss, the Principle being entirely sunk—I should not have troubled You, at this time, when Your Attention must be engaged with Matters of the greatest Importance; with so long an Epistle, had not Matters turnd out otherwise than I expected, at the time We made the Agreament for my Mother’s Dower; The excessive Taxes, the great Expence of Housekeeping, in my unsettled state, and the Necessity I am under of building several Houses, call for every Farthing I can raise.
          I wish, after such a long disagreable scrawl, I could inform You of any thing amusing, but so barren are We of News, that I have not a Word to communicate; our Attention is now engaged to the Southward, and We are very anxious to hear of the Fate of Charlestown, which We fear is now beseiged by the Enemy.
          As the Season is now coming on for procuring Cuttings, Seeds &c. of curious Plants, and Shrubs, I shall take much Pleasure in rearing any thing of that Kind for You, in Your Absence, and as You are in a Part of the Country, where Bottany has been more attended to, than in Virginia, You may procure something curious.
          I must beg of You to tender my most affectionate regards to my Mother, and as Nelly has wrote and informd Her of our domestic Matters, I have Nothing more to inform He[r] off, but remain with the sincerest regard your most affectionate
          
            J. P. Custis
          
        